 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     JUDY YEE,                                        NO. 2:19-cv-00203-RSM
 9                           Plaintiff,
                 v.                                   STIPULATION TO DISMISS
10                                                    VERIZON DIGITAL MEDIA
11   VERIZON DIGITAL MEDIA SERVICES,                  SERVICES, INC.
     INC., a California Corporation, and
12   VERIZON WIRELESS SERVICES, LLC,
     d/b/a VERIZON WIRELESS, a Delaware
13   Limited Liability Company, VERIZON
14   NEW YORK INC., a New York
     Corporation, EQUIFAX INFORMATION
15   SERVICES, LLC, a Georgia Limited
     Liability Company, EXPERIAN
16   INFORMATION SOLUTIONS, INC., an
17   Ohio Corporation,

18                           Defendants.
19          Plaintiff, by counsel, and Defendant VERIZON DIGITAL MEDIA SERVICES, INC., by
20   counsel, hereby stipulate and agree that that Plaintiffs’ cause of action against VERIZON
21   DIGITAL MEDIA SERVICES, INC., only should be dismissed, with prejudice, with each party
22   to bear its own costs and attorney’s fees.
23
     Date: 8/1/19                          S//SaraEllen Hutchison___________________
24
                                           SARAELLEN HUTCHISON (WSBA #36137)
25                                         LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                           539 Broadway
26
27    STIPULATION AND ORDER OF DISMISSAL –                Law Office of SaraEllen Hutchison, PLLC
                                                                539 Broadway | Tacoma, WA 98402
      VERIZON DIGITAL MEDIA SERVICES
28    (2:19-CV-00203-RSM) - 1
                                                              Ph: (206) 529‐5195 | Fax: (253) 302‐8486
                                                                 saraellen@saraellenhutchison.com
 1
 2
 3                                      Tacoma, WA 98402
                                        Telephone: (206) 529-5195
 4
                                        Facsimile: (253) 302-8486
 5                                      Email: saraellen@saraellenhutchison.com

 6
                                        Attorney for Plaintiff
 7
 8   DATE: 8/1/19
                                        S//Donald G. Grant
 9                                      Donald G. Grant (WSBA#15480)
10                                      Donald G. Grant, P.S.
                                        1700 Main Street, Suite 245
11                                      Washougal, WA 98671
                                        TEL: (360) 694-8488
12                                      FAX: (360) 694-8688
13                                      E-MAIL: don@dongrantps.com

14                                      S//Lisa M. Lawrence-Hughes
                                        Lisa M. Lawrence-Hughes (Cal. #240375, pro hac vice)
15                                      Yu Mohandesi LLP
16                                      633 West Fifth Street, Suite 2800
                                        Los Angeles, CA 90071
17                                      llawrence@yumollp.com
                                        BGOODMAN@yumollp.com
18
19                                  Attorneys for Verizon Defendants

20
21                  IT IS SO ORDERED.

22   DATED: August 5, 2019.
23
24                                             A
                                               RICARDO S. MARTINEZ
25                                             CHIEF UNITED STATES DISTRICT JUDGE
26
27   STIPULATION AND ORDER OF DISMISSAL –                    Law Office of SaraEllen Hutchison, PLLC
                                                                   539 Broadway | Tacoma, WA 98402
     VERIZON DIGITAL MEDIA SERVICES
28   (2:19-CV-00203-RSM) - 2
                                                                 Ph: (206) 529‐5195 | Fax: (253) 302‐8486
                                                                    saraellen@saraellenhutchison.com
